UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8559


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

             v.

THO TRAN,

                  Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:01-hc-00833-BR)


Submitted:    June 22, 2009                 Decided:   June 26, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tho Tran, Appellant Pro Se. David T. Huband, BUREAU OF PRISONS,
Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tho Tran appeals the district court’s order denying

his motion requesting a furlough under 18 U.S.C. § 4243(h)(1)

(2006).      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Tran, No. 5:01-hc-00833-BR

(E.D.N.C.    Nov.   19,   2008).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                   2